IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00358-CR

ANTONIO T. TORRES,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 413th District Court
                              Johnson County, Texas
                              Trial Court No. F50694


                          MEMORANDUM OPINION

      Appellant Antonio T. Torres was convicted by a jury of two counts of aggravated

sexual assault of a child and one count of indecency with a child by sexual contact. The

jury assessed Torres’s punishment at forty-five years’ incarceration each on the

aggravated sexual assault counts and twenty years’ incarceration on the indecency

count, all to be served concurrently. In four issues, Torres challenges the sufficiency of

the evidence on each count and asserts that the trial court erred in the definitions

included in the jury charge. We will affirm.
                                         Background

        Torres was indicted for sexually abusing one victim, identified by the

pseudonym Becky Thomas,1 on three separate occasions. The indictment charged that

the three separate incidents occurred in January 2014 and December 2014 when Becky

was less than fourteen years of age. Several witnesses testified at trial, including Becky,

the girlfriend of Becky’s biological father, who was an outcry witness, a forensic

interviewer, and a sexual assault nurse examiner. Becky’s outcry did not occur until

over a year after the abuse allegedly occurred. There was no physical evidence of abuse

nor any witnesses to the actual abuse other than Becky.

        The testimony at trial reflects that “Larry,” Becky’s biological father,

impregnated Becky’s mother “Evie” when Evie was thirteen or fourteen years of age.

Evie gave birth to Becky when Evie was fourteen. Larry has three convictions for

aggravated sexual assault of a child under fourteen years of age, one of which involved

Evie, and is a registered sex offender. Evie began a relationship with Torres when

Becky was three or four years of age. Evie and Torres placed Torres’s name on Becky’s

birth certificate even though Torres is not Becky’s biological father. Evie had two more

daughters with Torres before their relationship ended. In 2012, Evie introduced Becky

to Larry and allowed her to spend significant time with him. The Department of

Human Services removed Becky and her sisters from Evie and placed them with



1
  We use this pseudonym and assign pseudonyms to other individuals to protect the identity of the
victim. See Tex. R. App. P. 9.10.

Torres v. State                                                                           Page 2
Torres’s parents, who considered Becky one of their grandchildren. The Department

required that all visits with the children by Evie, Torres or Larry be supervised. When

the children were returned to Evie, she allowed Becky to resume visits with Larry.

There was some indication that Evie allowed Becky to move in with Larry.

        After the relationship with Torres ended, Evie began a relationship with

“Gordon,” who moved in with her and the girls. In 2015, Evie got into an altercation

with Torres’s mother after Evie and Gordon left Becky and her sisters alone while Evie

and Gordon attended a concert. When the police investigated, Becky told the police

that Gordon had threatened Evie with a gun, that there was marijuana in their house,

and that Gordon sold marijuana. As a result of this incident, the Department opened

another investigation into Evie and her children.

        In the meantime, Torres was in jail for failure to pay child support. When Torres

was released from jail, he observed Becky at Larry’s house and told Becky that she was

not supposed to be there. Shortly thereafter, Becky made an outcry to Larry’s girlfriend

that Torres had sexually abused Becky in the past. Becky was unclear as to the dates the

abuse had occurred when she testified, but from the surrounding circumstances the

abuse occurred prior to the time Torres was jailed for failure to pay child support. The

incidents Becky described occurred while she was spending the night at Torres’s

parents’ house.




Torres v. State                                                                    Page 3
        Torres’s defense was that Evie concocted the allegations against him and

persuaded Becky to lie in order to forestall another investigation by the Department and

so that Becky could continue visiting Larry, who was a more lenient parent. The

implication from the questions directed at the witnesses was that if any abuse occurred,

it was inflicted by Larry.

                                          Discussion

        A. Sufficiency. In his first three issues, Torres asserts that the evidence was

insufficient on each count to sustain a conviction. The Court of Criminal Appeals has

expressed our standard of review of a sufficiency issue as follows:

                When addressing a challenge to the sufficiency of the evidence, we
        consider whether, after viewing all of the evidence in the light most
        favorable to the verdict, any rational trier of fact could have found the
        essential elements of the crime beyond a reasonable doubt. Jackson v.
        Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979); Villa v.
        State, 514 S.W.3d 227, 232 (Tex. Crim. App. 2017). This standard requires
        the appellate court to defer "to the responsibility of the trier of fact fairly to
        resolve conflicts in the testimony, to weigh the evidence, and to draw
        reasonable inferences from basic facts to ultimate facts." Jackson, 443 U.S.
        at 319, 99 S.Ct. 2781. We may not re-weigh the evidence or substitute our
        judgment for that of the factfinder. Williams v. State, 235 S.W.3d 742, 750
        (Tex. Crim. App. 2007). The court conducting a sufficiency review must
        not engage in a "divide and conquer" strategy but must consider the
        cumulative force of all the evidence. Villa, 514 S.W.3d at 232. Although
        juries may not speculate about the meaning of facts or evidence, juries are
        permitted to draw any reasonable inferences from the facts so long as each
        inference is supported by the evidence presented at trial. Cary v. State, 507
        S.W.3d 750, 757 (Tex. Crim. App. 2016) (citing Jackson, 443 U.S. at 319, 99
        S.Ct. 2781); see also Hooper v. State, 214 S.W.3d 9, 16-17 (Tex. Crim. App.
        2007). We presume that the factfinder resolved any conflicting inferences
        from the evidence in favor of the verdict, and we defer to that resolution.
        Merritt v. State, 368 S.W.3d 516, 525 (Tex. Crim. App. 2012). This is
        because the jurors are the exclusive judges of the facts, the credibility of
        the witnesses, and the weight to be given to the testimony. Brooks v. State,
        323 S.W.3d 893, 899 (Tex. Crim. App. 2010). Direct evidence and

Torres v. State                                                                              Page 4
        circumstantial evidence are equally probative, and circumstantial
        evidence alone may be sufficient to uphold a conviction so long as the
        cumulative force of all the incriminating circumstances is sufficient to
        support the conviction. Ramsey v. State, 473 S.W.3d 805, 809 (Tex. Crim.
        App. 2015); Hooper, 214 S.W.3d at 13.

               We measure whether the evidence presented at trial was sufficient
        to support a conviction by comparing it to "the elements of the offense as
        defined by the hypothetically correct jury charge for the case." Malik v.
        State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997). The hypothetically
        correct jury charge is one that "accurately sets out the law, is authorized
        by the indictment, does not unnecessarily increase the State's burden of
        proof or unnecessarily restrict the State's theories of liability, and
        adequately describes the particular offense for which the defendant was
        tried." Id.; see also Daugherty v. State, 387 S.W.3d 654, 665 (Tex. Crim. App.
        2013). The "law as authorized by the indictment" includes the statutory
        elements of the offense and those elements as modified by the indictment.
        Daugherty, 387 S.W.3d at 665.

Zuniga v. State, 551 S.W.3d 729, 732-33 (Tex. Crim. App. 2018).

        The elements of aggravated sexual assault of a child are found in § 22.021 of the

Penal Code. See TEX. PENAL CODE ANN. § 22.021. As relevant to this case, a person

commits the offense of aggravated sexual assault of a child if the person intentionally or

knowingly causes the penetration of the sexual organ of a child by any means or causes

the mouth of a child to contact the sexual organ of another person, including the actor,

and the victim is younger than fourteen years of age. Id. §§ 22.021(a)(1)(B), (a)(2)(B).

        A person commits the offense of indecency with a child by sexual contact if the

person intentionally or knowingly engages in sexual contact with a child younger than

seventeen years of age or causes the child to engage in sexual contact. Id. § 21.11(a)(1).

“Sexual contact,” as relevant to the charges in this case, includes the following acts, if

committed with the intent to arouse or gratify the sexual desire of any person: (1)


Torres v. State                                                                          Page 5
touching through clothing of any part of the genitals of a child, and (2) touching any

part of the body of a child with any part of the genitals of a person. See id. § 21.11(c); see

also Carmona v. State, 610 S.W.3d 611, 615 (Tex. App.—Houston [14th Dist.] 2020, no

pet.).

         Torres asserts that the evidence is insufficient to support his conviction on any of

the counts of the indictment because “all the evidence presented at trial was either the

testimony of [Becky] or statements previously made to others by [Becky]. There were

no other witnesses to the alleged criminal conduct, no physical evidence, no medical

evidence, or any other evidence to support [Becky’s] allegations.” Torres further notes,

“The only direct evidence presented is the testimony of [Becky] which is

uncorroborated, inconsistent, and contradictory.          The conflicting statements and

shifting stories made by [Becky] about the alleged criminal conduct combined with the

illogical idea that this type of offense occurred in a small room with two other children

present in the same small room and two adults in the next room makes her testimony

void of any credibility.”

                 The uncorroborated testimony of a child victim can be sufficient to
         support a conviction. See TEX. CODE CRIM. PROC. art. 38.07; see also Garcia
         v. State, 563 S.W.2d 925, 928 (Tex. Crim. App. 1978) (holding victim's
         testimony of penetration by defendant, standing alone, was sufficient).
         Furthermore, the State has no burden to produce physical, medical, or
         other corroborating evidence. See Jones v. State, 428 S.W.3d 163, 169 (Tex.
         App.—Houston [1st Dist.] 2014, no pet.). To the extent the lack of this or
         other evidence could serve to undermine the alleged victim's or any other
         witness's credibility, it was the jury's duty as the sole factfinder to assess
         the alleged victim's credibility and to resolve any conflicts in the evidence
         or testimony. See Zuniga, 551 S.W.3d at 729. We presume that the jury
         resolved any conflicting inferences in favor of the verdict and defer to that
         resolution. See Jackson, 443 U.S. at 326. The jury determines the credibility

Torres v. State                                                                           Page 6
        of the witnesses and may believe all, some, or none of the testimony.
        Sharp v. State, 707 S.W.2d 611, 614 (Tex. Crim. App. 1986).

Petty v. State, No. 10-18-00243-CR, 2020 WL 7085287, at *5 (Tex. App.—Waco Dec. 2,

2020, pet. ref’d) (mem op., not designated for publication).

        Based on its verdict, the jury was not persuaded by Torres’s arguments and

apparently found the victim’s testimony to be credible. The victim testified about

Torres committing each of the offenses in the manner alleged in the indictment, and

Torres does not argue that she did not as to any one specific offense. The outcry

witness, the SANE examiner, and the forensic interviewer testified that the victim told

them how Torres committed each of the offenses alleged. After reviewing all of the

evidence in the light most favorable to the jury’s verdict, and giving due deference to

the jury’s weight and credibility determinations, we conclude that, on the evidence

presented, a rational trier of fact could have found the essential elements of each of the

offenses beyond a reasonable doubt. See Jackson, 443 U.S. at 318-19. We overrule

Torres’s first three issues.

        B. Jury Instructions. In his fourth issue, Torres argues that the trial court erred

in failing to limit the definitions of the terms “intentionally” and “knowingly” in the

jury charge.      Specifically, Torres argues that the definitions of “intentionally” and

“knowingly” in the abstract portion of the jury charge “contained both the nature-of-

conduct language and result-of-conduct language as defined in the penal code,” which

erroneously permitted the jury to apply inappropriate portions of the definitions to the

facts presented at trial. Torres did not object to the charge at trial.


Torres v. State                                                                      Page 7
         In reviewing a jury-charge issue, an appellate court's first duty is to determine

whether error exists in the jury charge. Middleton v. State, 125 S.W.3d 450, 453 (Tex.

Crim. App. 2003). If error is found, the appellate court must analyze that error for

harm. Id. If an error was properly preserved by objection, reversal will be necessary if

the error is not harmless. Almanza v. State, 686 S.W.2d 157, 171 (Tex. Crim. App. 1984).

Conversely, if error was not preserved at trial by a proper objection, as was the case

here, a reversal will be granted only if the error caused egregious harm, meaning Torres

did not receive a fair and impartial trial. Id. “Jury-charge error is egregiously harmful

if it affects the very basis of the case, deprives the defendant of a valuable right, or

vitally affects a defensive theory.” Stuhler v. State, 218 S.W.3d 706, 719 (Tex. Crim. App.

2007).    The actual degree of harm must be assayed in light of the whole record,

“including the jury charge, contested issues, weight of the probative evidence,

arguments of counsel, and other relevant information.” Jordan v. State, 593 S.W.3d 340,

347 (Tex. Crim. App. 2020); see also Rogers v. State, 550 S.W.3d 190, 192 (Tex. Crim. App.

2018); Riggs v. State, 482 S.W.3d 270, 273-74 (Tex. App.—Waco 2015, pet. ref’d). To

obtain a reversal for jury-charge error, Torres must have suffered actual harm and not

just merely theoretical harm. Sanchez v. State, 376 S.W.3d 767, 775 (Tex. Crim. App.

2012).

         The State concedes that the trial court erred in failing to limit the definitions of

“intentionally” and “knowingly” but argues that the error was harmless. Assuming

without deciding that the trial court erred, a review of the record as a whole, “including

the jury charge, contested issues, weight of the probative evidence, arguments of

Torres v. State                                                                        Page 8
counsel, and other relevant information,” does not reflect that Torres suffered egregious

harm. Jordan, 593 S.W.3d 347.

        Weighing against Torres’s argument is that the application paragraphs of the

charge included the correct mental state required to find Torres guilty. The application

paragraphs for each count specifically noted:

               Now bearing in mind the foregoing instructions, if you believe
        from the evidence beyond a reasonable doubt that the Defendant, Antonio
        T. Torres, on or about the 1st day of January, 2014, in the County of
        Johnson and State of Texas, did then and there intentionally or knowingly
        cause the penetration of the sexual organ of Becky Thomas, a child who
        was then and there younger than 14 years of age, by the Defendant’s
        finger, you will find the Defendant guilty of the offense of Aggravated
        Sexual Assault of a Child as charged in Count One of the indictment and
        so say by your verdict, . . . .

               With regard to Count Two and bearing in mind the foregoing
        instructions, if you believe from the evidence beyond a reasonable doubt
        that the Defendant Antonio T. Torres on or about the 1st day of December,
        2014, in the County of Johnson, State of Texas, intentionally or knowingly
        caused the mouth of Becky Thomas, a child who was then and there
        younger than 14 years of age, to contact the sexual organ of said
        Defendant, you will find the Defendant guilty of the offense of
        Aggravated Sexual Assault of a Child as charged in Count Two of the
        indictment and so say by your verdict, . . . .

               With regard to Count Three and bearing in mind the foregoing
        instructions, if you believe from the evidence beyond a reasonable doubt
        that the Defendant, Antonio T. Torres, on or about the 1st day of January,
        2014, in the County of Johnson and State of Texas, did then and there with
        the intent to arouse or gratify the sexual desire of the said Defendant,
        cause Becky Thomas, a child younger than 17 years of age, to engage in
        sexual contact by causing Becky Thomas to touch the genitals of said
        Defendant then you will find the Defendant guilty of the offense of
        Indecency with a Child by Sexual Contact as alleged in Count Three of the
        indictment and so say by your verdict, . . . .




Torres v. State                                                                      Page 9
         “When the application paragraph correctly instructs the jury on the law

applicable to the case, this mitigates against a finding of egregious harm.” Reed v. State,

421 S.W.3d 24, 30 (Tex. App.—Waco 2013, pet. ref’d) (citing Patrick v. State, 906 S.W.2d

481, 493 (Tex. Crim. App. 1995)). As in Reed, “this is not a case in which intent was a

contested issue at trial.” Id. Torres’s defense was not that he accidentally touched

Becky or that he lacked the requisite mens rea to commit the charged offenses, but that

he did not commit the offenses at all.

         Instead, appellant denied that the incident even occurred, and his theory
         during the trial was that the child's outcry was fabricated. Consequently,
         throughout trial and during closing arguments, the parties focused on the
         credibility of the child victim, not on whether appellant possessed the
         culpable mental states required to commit the offense.

Id.

         Torres raised the issue of Becky’s credibility in his opening statement and

repeated the same in his closing argument.            In both, Torres pointed out the

discrepancies and inconsistencies in the statements made by Becky to the outcry

witness, the SANE examiner, and the forensic interviewer, as well as in her testimony at

trial.

         Accordingly, on this record, we cannot conclude that the alleged charge error

affected the very basis of the case, deprived Torres of a valuable right, vitally affected

Torres’s defensive theory, or made a case for conviction clearly and significantly more

persuasive. See Saldivar v. State, 783 S.W.2d 265, 268 (Tex. App.—Corpus Christi 1989,

no pet.) (“Where no defense is presented which would directly affect an assessment of

mental culpability, there is no harm in submitting erroneous definitions of

Torres v. State                                                                       Page 10
‘intentionally’ and ‘knowingly.’”); see also Jones v. State, 229 S.W.3d 489, 494 (Tex.

App.—Texarkana 2007, no pet.) (“[T]he intent of Jones in touching B.S.S., while it was

part of the State's required proof, was not a contested issue and consequently Jones

could not be egregiously harmed by the definition of the intentional and knowing state

of mind.”). We overrule Torres’s fourth issue.

                                       Conclusion

        Having overruled all of Torres’s issues on appeal, we affirm the judgments of the

trial court.




                                                 MATT JOHNSON
                                                 Justice

Before Chief Justice Gray,
       Justice Neill, and
       Justice Johnson
Affirmed
Opinion delivered and filed May 26, 2021
Do not publish
[CRPM]




Torres v. State                                                                   Page 11